
	
		II
		Calendar No. 991
		110th CONGRESS
		2d Session
		S. 2974
		IN THE SENATE OF THE UNITED STATES
		
			May 2, 2008
			Mr. Allard (for himself
			 and Mr. Salazar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To provide for the construction of the Arkansas Valley
		  Conduit in the State of Colorado. 
	
	
		1.Short titleThis Act may be cited as the
			 Arkansas Valley Conduit Act of
			 2008.
		2.Arkansas Valley
			 Conduit, Colorado
			(a)Cost
			 shareThe first section of
			 Public Law 87–590 (76 Stat. 389) is amended in the second sentence of
			 subsection (c) by inserting after cost thereof, the following:
			 or in the case of the Arkansas Valley Conduit, payment of not more than
			 35 percent of the cost of the conduit,.
			(b)RatesSection
			 2(b) of Public Law 87–590 (76 Stat. 390) is amended—
				(1)by striking
			 (b) Rates and inserting the following:
					
						(b)Rates
							(1)In
				generalRates
							;
				and
				(2)by adding at the
			 end the following:
					
						(2)Ruedi Dam and
				Reservoir, Fountain Valley Pipeline, and South Outlet Works at Pueblo Dam and
				ReservoirNotwithstanding the reclamation laws, until the date on
				which the payments for the Arkansas Valley Conduit under paragraph (3) begin,
				any revenue that may be derived from contracts for the use of
				Fryingpan-Arkansas project excess capacity or exchange contracts
				using Fryingpan-Arkansas project facilities shall be credited towards payment
				of the actual cost of Ruedi Dam and Reservoir, the Fountain Valley Pipeline,
				and the South Outlet Works at Pueblo Dam and Reservoir plus interest in an
				amount determined in accordance with this section
						(3)Arkansas Valley
				Conduit
							(A)Use of
				revenueNotwithstanding the reclamation laws, any revenue derived
				from contracts for the use of Fryingpan-Arkansas project excess capacity or
				exchange contracts using Fryingpan-Arkansas project facilities shall be
				credited towards payment of the actual cost of the Arkansas Valley Conduit plus
				interest in an amount determined in accordance with this section.
							(B)Adjustment of
				ratesAny rates charged under this section for water for
				municipal, domestic, or industrial use or for the use of facilities for the
				storage or delivery of water shall be adjusted to reflect the estimated revenue
				derived from contracts for the use of Fryingpan-Arkansas project excess
				capacity or exchange contracts using Fryingpan-Arkansas project
				facilities.
							.
				(c)Authorization of
			 appropriationsSection 7 of Public Law 87–590 (76 Stat. 393) is
			 amended—
				(1)by striking
			 Sec. 7.
			 There is hereby and inserting the following:
					
						7.Authorization of
				Appropriations
							(a)In
				generalThere is
							;
				and
				(2)by adding at the
			 end the following:
					
						(b)Arkansas Valley
				Conduit
							(1)In
				generalSubject to annual appropriations and paragraph (2), there
				are authorized to be appropriated such sums as are necessary for the
				construction of the Arkansas Valley Conduit.
							(2)LimitationAmounts
				made available under paragraph (1) shall not be used for the operation or
				maintenance of the Arkansas Valley
				Conduit.
							.
				
	
		1.Short titleThis Act may be cited as the
			 Arkansas Valley Conduit Act of
			 2008.
		2.Arkansas Valley Conduit,
			 Colorado
			(a)Cost
			 shareThe first section of
			 Public Law 87–590 (76 Stat. 389) is amended in the second sentence of
			 subsection (c) by inserting after cost thereof, the following:
			 or in the case of the Arkansas Valley Conduit, payment in an amount
			 equal to 35 percent of the cost of the conduit that is comprised of revenue
			 generated by payments pursuant to a repayment contract and revenue that may be
			 derived from contracts for the use of Fryingpan-Arkansas project excess
			 capacity or exchange contracts using Fryingpan-Arkansas project
			 facilities,.
			(b)RatesSection
			 2(b) of Public Law 87–590 (76 Stat. 390) is amended—
				(1)by striking (b)
			 Rates and inserting the following:
					
						(b)Rates
							(1)In
				generalRates
							;
				and
				(2)by adding at the end the
			 following:
					
						(2)Ruedi Dam and
				Reservoir, Fountain Valley Pipeline, and South Outlet Works at Pueblo Dam and
				Reservoir
							(A)In
				generalNotwithstanding the reclamation laws, until the date on
				which the payments for the Arkansas Valley Conduit under paragraph (3) begin,
				any revenue that may be derived from contracts for the use of
				Fryingpan-Arkansas project excess capacity or exchange contracts using
				Fryingpan-Arkansas project facilities shall be credited towards payment of the
				actual cost of Ruedi Dam and Reservoir, the Fountain Valley Pipeline, and the
				South Outlet Works at Pueblo Dam and Reservoir plus interest in an amount
				determined in accordance with this section.
							(B)EffectNothing
				in the Federal reclamation law (the Act of June 17, 1902 (32 Stat. 388, chapter
				1093), and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et
				seq.)) prohibits the concurrent crediting of revenue (with interest as provided
				under this section) towards payment of the Arkansas Valley Conduit as provided
				under this paragraph.
							(3)Arkansas Valley
				Conduit
							(A)Use of
				revenueNotwithstanding the reclamation laws, any revenue derived
				from contracts for the use of Fryingpan-Arkansas project excess capacity or
				exchange contracts using Fryingpan-Arkansas project facilities shall be
				credited towards payment of the actual cost of the Arkansas Valley Conduit plus
				interest in an amount determined in accordance with this section.
							(B)Adjustment of
				ratesAny rates charged under this section for water for
				municipal, domestic, or industrial use or for the use of facilities for the
				storage or delivery of water shall be adjusted to reflect the estimated revenue
				derived from contracts for the use of Fryingpan-Arkansas project excess
				capacity or exchange contracts using Fryingpan-Arkansas project
				facilities.
							.
				(c)Authorization of
			 appropriationsSection 7 of Public Law 87–590 (76 Stat. 393) is
			 amended—
				(1)by striking
			 Sec. 7.
			 There is hereby and inserting the following:
					
						7.Authorization of
				Appropriations
							(a)In
				generalThere is
							;
				and
				(2)by adding at the end the
			 following:
					
						(b)Arkansas Valley
				Conduit
							(1)In
				generalSubject to annual appropriations and paragraph (2), there
				are authorized to be appropriated such sums as are necessary for the
				construction of the Arkansas Valley Conduit.
							(2)LimitationAmounts
				made available under paragraph (1) shall not be used for the operation or
				maintenance of the Arkansas Valley
				Conduit.
							.
				
	
		September 16, 2008
		Reported with an amendment
	
